Exhibit 10.1

Calithera Biosciences, Inc.

Severance Benefit Plan

Approved by the Compensation Committee

of the Board of Directors: August 28, 2017

 

Section 1.

Introduction.

The Calithera Biosciences, Inc. Severance Benefit Plan (the “Plan”) is hereby
established effective as of the date set forth above (the “Effective Date).  The
purpose of the Plan is to provide for the payment of severance benefits to
certain Eligible Employees (as defined below) in the event that such employees
are subject to a Covered Termination.  This Plan document is also the Summary
Plan Description for the Plan.

For purposes of the Plan, the following terms are defined as follows:

(a)“Affiliate” means any corporation (other than the Company) in an “unbroken
chain of corporations” beginning with the Company, if each of the corporations
other then the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

(b)“Base Salary” means 1/12th of the Eligible Employee’s annual base salary as
in effect on the date of the Covered Termination, ignoring any reduction in base
salary that forms the basis for Resignation for Good Reason.

(c)“Board” means the Board of Directors of the Company or the Compensation
Committee of the Board of Directors of the Company.

(d)“Cause” means one or more of the following, as determined by the Board in its
sole discretion: (i) the Eligible Employee’s conviction of or plea of nolo
contendere to any felony or any crime involving moral turpitude or dishonesty;
(ii) the Eligible Employee’s gross misconduct in the performance of his or her
duties which is injurious to the Company; (iii) failure by the Eligible Employee
to substantially perform his or her material duties other than a failure
resulting from the Eligible Employee’s complete or partial incapacity due to
physical or mental illness or impairment; (iv) the Eligible Employee’s material
breach of any agreement between the Eligible Employee and the Company concerning
the terms and conditions of the Eligible Employee’s employment with the Company;
(v) the Eligible Employee’s willful violation of a material Company employment
policy (including, without limitation, any insider trading policy); or (vi) the
Eligible Employee’s commission of an act of fraud, breach of trust, or
dishonesty including, without limitation, embezzlement, that results in material
damage or harm to the business, financial condition, reputation or assets of the
Company or any of its subsidiaries. Grounds for Cause pursuant to clause (iii)
of this section shall not be deemed to have occurred until Company has first
provided the Eligible Employee with written notice of the acts or omissions
constituting the grounds for “Cause” under clause (iii) of this section and a
cure period of thirty (30) days following the date of such notice.

(e)“Change in Control” means a “Change in Control” as defined in the Company’s
2014 Equity Incentive Plan, as may be amended from time to time, provided that
such transaction also qualifies as “change in ownership of a corporation” or a
“change in ownership of a substantial portion of a corporation’s assets” for
purposes of Section 409A of the Code, if required for compliance with Section
409A of the Code.

--------------------------------------------------------------------------------

(f)“Closing” means the initial closing of a Change in Control.

(g)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

(h)“Code” means the Internal Revenue Code of 1986, as amended.

(i)“Company” means Calithera Biosciences, Inc. or, following a Change in
Control, the surviving entity resulting from the Change in Control, and any
successor entity thereto.

(j) “Covered Termination” means a Qualifying Termination or a Qualifying CIC
Termination

(k)“Eligible Employee” means an employee of the Company and its Subsidiaries
specified by the Board as an eligible employee under the Plan and who otherwise
meets the requirements to be eligible to receive Plan benefits as set forth in
Section 2.

(l)“Good Reason” means (i) the assignment to an Eligible Employee of any duties,
or the reduction of the Eligible Employee’s duties, either of which results in a
material diminution of the Eligible Employee’s authority, duties, or
responsibilities with the Company in effect immediately prior to such assignment
or reduction, or the removal of the Eligible Employee from such position and
responsibilities; (ii) a material reduction in the Eligible Employee’s base
salary except in connection with a general reduction in salary applicable to all
of the Company’s executive officers other than in connection with or following a
Change in Control; (iii) a relocation of the Eligible Employee’s principal place
of employment by more than thirty (30) miles; or (iv) any material breach by the
Company of any material provision of the Eligible Employee’s employment
agreement with the Company, provided and only if such change, reduction or
relocation is effected without the Eligible Employee’s written consent.  In
order for the Eligible Employee to resign for Good Reason, the Eligible Employee
must provide advance notice of such resignation to the Company within ninety
(90) days following the initial existence of the action or event giving rise to
Good Reason. The notice must specify an effective date of termination that is
not less than thirty (30) days, nor more than sixty (60) days, after the date of
the written notice, and the Eligible Employee agrees that should the Company
remedy the basis for such resignation prior to the termination date specified in
the written notice, then the Eligible Employee may not resign for Good Reason.
The Company may relieve the Eligible Employee of some or all of his or her
duties, responsibilities and authority during any notice period, and such relief
shall not serve as a basis for Eligible Employee to claim Good Reason, provided
that the Company reinstates such duties, responsibilities, and authority not
later than the last day of such notice period.

(m)“Individual Severance Arrangement” means any individual employment offer
letter, contract or agreement that an Eligible Employee has with the Company
providing for severance benefits to an Eligible Employee or any other severance
arrangement between the Eligible Employee and the Company.

(n)“Plan Administrator” means the Board prior to the Closing and such person,
group or entity as the Board may designate upon and following the Closing.

(o)“Protection Period” means the period of time commencing immediately prior to
the Closing and continuing through the date that is twelve (12) months following
the Closing.

(p)“Qualifying Termination” means a termination of the Eligible Employee’s
employment by (i) the Company other than for Cause (and not by reason of death
or disability), or (ii) the Eligible Employee for Good Reason, in either case
other than during the Protection Period.

149557199 v5

--------------------------------------------------------------------------------

(q)“Qualifying CIC Termination” means a termination of the Eligible Employee’s
employment by (i) the Company other than for Cause (and not by reason of death
or disability), or (ii) the Eligible Employee for Good Reason, in either case
during the Protection Period.  For such purposes, if the events giving rise to
an Eligible Employee’s right to resign for Good Reason arise within the
Protection Period, and the employee’s resignation occurs not later than thirty
(30) days after the expiration of the Cure Period (as defined above), such
termination shall be a Qualifying CIC Termination even if the termination occurs
following the Protection Period.

(r)“Subsidiary” means, with respect to the Company, (i) any corporation of which
more than fifty percent (50%) of the outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned by
the Company, and (ii) any partnership, limited liability company or other entity
in which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than fifty
percent (50%).

(s)“Target Bonus” shall mean the Eligible Employee’s target bonus opportunity,
if any, established by the Board and expressed as a percentage of annual base
salary, under the Company’s annual cash incentive plan or program under which
such Eligible Employee is eligible to participate, as in effect (i) immediately
prior to the Change in Control or (ii) immediately prior to the employee’s
Covered Termination, whichever of (i) or (ii) is greater.

Section 2.

Eligibility for Benefits.

(a)Eligible Employee.  An employee of the Company or a Subsidiary is eligible to
participate in the Plan if (i) such employee is the Company’s Chief Executive
Officer, is at the Senior Vice President level or above, or is at the Vice
President level; (ii) such employee’s employment with the Company and its
Subsidiaries terminates due to a Covered Termination; and (iii) such employee
meets the other Plan eligibility requirements set forth in this Section 2.  

(b)Release Requirement.  In order to be eligible to receive payments and
benefits under the Plan, the employee also must execute a general waiver and
release in substantially the form provided by the Company (the “Release”),
within the applicable time period set forth therein, and such Release must
become effective in accordance with its terms (the date of such effectiveness,
the “Release Effective Date”), which shall in no event be later than sixty (60)
days following the date of the applicable Covered Termination.  The Company, in
its sole discretion, will determine the form of the Release so that to complies
with applicable law and the specific terms of the Covered Termination, which may
be incorporated into a termination agreement or other agreement with the
employee.  

(c)No Duplicative Benefits Provided Under Plan.  This Plan supersedes the terms
of any Individual Severance Arrangement.

(d)Exceptions to Benefit Entitlement.  An employee who otherwise is an Eligible
Employee will not receive benefits under the Plan in the following
circumstances, as determined by the Plan Administrator in its sole discretion:

(1)The employee voluntarily terminates employment with the Company and its
Subsidiaries without Good Reason, or terminates employment due to the employee’s
death.

149557199 v5

--------------------------------------------------------------------------------

(2)The employee voluntarily terminates employment with the Company and its
Subsidiaries in order to accept employment with another entity that is wholly or
partly owned (directly or indirectly) by the Company or an Affiliate.

(3)The employee’s employment is transferred by the Company to an Affiliate of
the Company and such transfer does not give rise to the employee’s right to
resign for Good Reason.

(4)The employee is rehired by the Company or an Affiliate and recommences
employment at any time that benefits under the Plan remain unpaid (but only as
to the unpaid portion thereof).

(e)Each Eligible Employee must sign and return the Designation Letter, in
substantially the form attached hereto as Exhibit A, to the Company within ten
(10) days after being provided such Designation Letter to agree to the terms and
conditions of the Plan.

Section 3.

Amount of Benefit.

(a)Severance Benefit.  Upon a Covered Termination, the Eligible Employee shall
be eligible to receive the following severance benefits.

(1)Cash Severance Benefit.  The Eligible Employee shall receive a payment equal
to the sum of (A) a number of months (such number of months, the “Severance
Term”) multiplied by the Eligible Employee’s Base Salary; and (B) one-twelfth
(1/12) of the Eligible Employee’s Target Bonus multiplied by the Severance Term,
which either (i) in a Qualifying CIC Termination, shall be a lump sum payment
provided within ten (10) days following the Release Effective Date or (ii) in a
Qualifying Termination, shall be paid in equal installments on the Company’s
normal payroll schedule over the number of months equal to the Severance Term
immediately following the date of the Qualified Termination with the first
payment being made on the first regular payroll date following the Release
Effective Date:

 

Title

Qualifying Termination:

Severance Term

Qualifying CIC Termination:

Severance Term

CEO

12

18

Senior Vice Presidents

12

12

Vice Presidents

9

9

 

(2)Continued Group Health Plan Benefits.

(i)If the Eligible Employee timely elects continued group health plan
continuation coverage under COBRA, the Company shall pay a portion of the
Eligible Employee’s premiums on behalf of the Eligible Employee for the Eligible
Employee’s continued coverage under the Company’s group health plans, including
coverage for the Eligible Employee’s eligible dependents, for a number of months
equal to the applicable Severance Term or until such earlier date on which the
Eligible Employee becomes eligible for health coverage from another employer
(the “COBRA Payment Period”).  

149557199 v5

--------------------------------------------------------------------------------

The amount of this portion will be the same portion of the premium cost as was
borne by the Company under the level of coverage selected by the Eligible
Employee and in effect at the time of the Covered Termination. Upon the
conclusion of such period of insurance premium payments made by the Company, or
the provision of coverage under a self-funded group health plan, the Eligible
Employee will be responsible for the entire payment of premiums (or payment for
the cost of coverage) required under COBRA for the duration of the Eligible
Employee’s eligible COBRA coverage period.  For purposes of this Section, (i)
references to COBRA shall be deemed to refer also to analogous provisions of
state law and (ii) any applicable insurance premiums that are paid by the
Company shall not include any amounts payable by the Eligible Employee under an
Internal Revenue Code Section 125 health care reimbursement plan, which amounts,
if any, are the Eligible Employee’s sole responsibility.

(ii)Notwithstanding the foregoing, if the Eligible Employee timely elects
continued group health plan continuation coverage under COBRA and at any time
thereafter the Company determines, in its sole discretion, that it cannot
provide the COBRA premium benefits without potentially incurring financial costs
or penalties under applicable law (including, without limitation, Section 2716
of the Public Health Service Act), then in lieu of paying the employer portion
of the COBRA premiums on the Eligible Employee’s behalf, the Company will
instead pay the Eligible Employee on the last day of each remaining month of the
COBRA Payment Period a fully taxable cash payment equal to the employer portion
of the COBRA premium for that month, subject to applicable tax withholding (such
amount, the “Special Severance Payment”).  Such Special Severance Payment shall
end upon expiration of the COBRA Payment Period

(3)Equity Vesting.  If the Covered Termination is a Qualified CIC Termination,
then all unvested equity awards held by the Eligible Employee as of the date of
the Qualified CIC Termination shall not terminate prior to the Release Effective
Date but rather shall vest as of the Release Effective Date; provided, however,
that if the Release is revoked, such unvested equity awards shall terminate as
of the date of such revocation.  For the avoidance of doubt, such unvested
equity awards shall not vest under the terms of the Plan in connection with a
Qualified Termination.

(b)Additional Benefits.  Notwithstanding the foregoing, the Company may, in its
sole discretion, provide benefits to individuals who are not Eligible Employees
(“Non-Eligible Employees”) chosen by the Board, in its sole discretion, and the
provision of any such benefits to a Non-Eligible Employee shall in no way
obligate the Company to provide such benefits to any other Non-Eligible
Employee, even if similarly situated.  If benefits under the Plan are provided
to a Non-Eligible Employee, references in the Plan to “Eligible Employee” (and
similar references) shall be deemed to refer to such Non-Eligible Employee.

(c)Certain Reductions.  The Company, in its sole discretion, shall have the
authority to reduce an Eligible Employee’s severance benefits, in whole or in
part, by any other severance benefits, pay and benefits provided during a period
following written notice of a plant closing or mass layoff, pay and benefits in
lieu of other statutory notice periods, or other similar benefits payable to the
Eligible Employee by the Company or an Affiliate that become payable in
connection with the Eligible Employee’s termination of employment pursuant to
(i) any applicable US or non-US federal, state, local legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act or any other similar state law, or (i) any policy or practice of the Company
and its Subsidiaries providing for the Eligible Employee to remain on the
payroll for a limited period of time after being given notice of the termination
of the Eligible Employee’s employment, and the Plan Administrator shall so
construe and implement the terms of the Plan.  Any such reductions that the
Company determines to make pursuant to this Section 3(c) shall be made such that
any benefit under the Plan shall be reduced solely by any similar type of
benefit under such legal requirement, agreement, policy or practice (i.e., any
cash severance benefits under the Plan shall be reduced solely by any cash
payments or severance benefits under such

149557199 v5

--------------------------------------------------------------------------------

legal requirement, agreement, policy or practice, and any continued insurance
benefits under the Plan shall be reduced solely by any continued insurance
benefits under such legal requirement, agreement, policy or practice).  The
Company’s decision to apply such reductions to the severance benefits of one
Eligible Employee and the amount of such reductions shall in no way obligate the
Company to apply the same reductions in the same amounts to the severance
benefits of any other Eligible Employee, even if similarly situated.  In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being re-characterized as
payments pursuant to the Company’s statutory obligation.

Section 4.

Return of Company Property.

An Eligible Employee will not be entitled to any severance benefit under the
Plan unless and until the Eligible Employee returns all Company Property.  For
this purpose, “Company Property” means all Company documents (and all copies
thereof) and other Company property which the Eligible Employee had in his or
her possession at any time, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part).

Section 5.

Taxation and Offsets.

(a)General. Severance payments under the Plan will be subject to applicable
withholding for federal, state and local taxes.  If an Eligible Employee is
indebted to the Company on his or her termination date, the Company reserves the
right to offset any severance payments under the Plan by the amount of such
indebtedness to the maximum extent permitted by applicable law.  All severance
benefits provided under the Plan are intended to satisfy the requirements for an
exemption from application of Section 409A of the Code to the maximum extent
that an exemption is available and any ambiguities herein shall be interpreted
accordingly; provided, however, that to the extent such an exemption is not
available, the severance benefits provided under the Plan are intended to comply
with the requirements of Section 409A to the extent necessary to avoid adverse
personal tax consequences and any ambiguities herein shall be interpreted
accordingly.  Severance benefits provided under the Plan will not be included as
compensation under any employee benefit plan of the Company or any of its
affiliates unless expressly required under the terms thereof.  

(b)Section 409A. Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under the Plan that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with an Eligible Employee’s
termination of employment unless and until the Eligible Employee has also
incurred a “separation from service,” as such term is defined in Treasury
Regulations Section 1.409A-1(h) (“Separation from Service”), unless the Company
reasonably determines that such amounts may be provided to the Eligible Employee
without causing the Eligible Employee to incur the adverse personal tax
consequences under Section 409A.

It is intended that (i) each installment of any benefits payable under the Plan
to an Eligible Employee be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent

149557199 v5

--------------------------------------------------------------------------------

possible, the exemptions from the application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (iii)
any such benefits consisting of COBRA premiums also satisfy, to the greatest
extent possible, the exemption from the application of Section 409A provided
under Treasury Regulations Section 1.409A-1(b)(9)(v).  However, if the Company
determines that any such benefits payable under the Plan constitute “deferred
compensation” under Section 409A and the Eligible Employee is a “specified
employee” of the Company, as such term is defined in Section 409A(a)(2)(B)(i),
then, solely to the extent necessary to avoid the imposition of the adverse
personal tax consequences under Section 409A, (A) the timing of such benefit
payments shall be delayed until the earlier of (1) the date that is six (6)
months and one (1) day after the Eligible Employee’s Separation from Service and
(2) the date of the Eligible Employee’s death (such applicable date, the
“Delayed Initial Payment Date”), and (B) the Company shall (1) pay the Eligible
Employee a lump sum amount equal to the sum of the benefit payments that the
Eligible Employee would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payment of the benefits had not been
delayed pursuant to this paragraph and (2) commence paying the balance, if any,
of the benefits in accordance with the applicable payment schedule.

In no event shall payment of any benefits under the Plan be made prior to an
Eligible Employee’s termination date or prior to the effective date of the
Release.  If the Company determines that any payments or benefits provided under
the Plan constitute “deferred compensation” under Section 409A, and the Eligible
Employee’s Separation from Service occurs at a time during the calendar year
when the Release could become effective in the calendar year following the
calendar year in which the Eligible Employee’s Separation from Service occurs,
then regardless of when the Release is returned to the Company and becomes
effective, the Release will not be deemed effective any earlier than the first
day of that following calendar year.  If the Company determines that any
payments or benefits provided under the Plan constitute “deferred compensation”
under Section 409A, then except to the extent that payments may be delayed until
the Delayed Initial Payment Date pursuant to the preceding paragraph, on the
first regular payroll date following the effective date of an Eligible
Employee’s Release, the Company shall (1) pay the Eligible Employee a lump sum
amount equal to the sum of the benefit payments that the Eligible Employee would
otherwise have received through such payroll date but for the delay in payment
related to the effectiveness of the Release and (2) commence paying the balance,
if any, of the benefits in accordance with the applicable payment schedule.

(c)Parachute Payments.  In the event that any of the severance payments and
other benefits provided by this Plan or otherwise payable to an Eligible
Employee (a) constitute “parachute payments” within the meaning of Section 280G
of the Code, and (b) but for this Section, would be subject to the excise tax
imposed by Section 4999 of the Code (“Excise Tax”), the Eligible Employee’s
severance payments and benefits under this Plan or otherwise shall be payable
either in full or in such lesser amount which would result in no portion of such
severance payments or benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income and employment taxes and the Excise Tax, results in the receipt by the
Eligible Employee, on an after-tax basis, of the greatest amount of severance
payments and benefits under this Plan or otherwise, notwithstanding that all or
some portion of such severance payments or benefits may be taxable under Section
4999 of the Code. Any reduction in the severance payments and benefits required
by this Section shall be made in the following order: (i) reduction of cash
payments; (ii) reduction of accelerated vesting of equity awards other than
stock options; (iii) reduction of accelerated vesting of stock options; and (iv)
reduction of other benefits paid or provided to the Eligible Employee.

The calculations in this Section will be performed by the professional firm
engaged by the Company for general tax purposes as of the day prior to the date
of the event that might reasonably be anticipated to result in severance
payments and benefits that would otherwise be subject to the Excise Tax. If the
tax firm so engaged by the Company is serving as accountant or auditor for the
acquiring

149557199 v5

--------------------------------------------------------------------------------

company, the Company shall appoint a nationally recognized tax firm to make the
determinations required by this Section. The Company shall bear all expenses
with respect to the determinations by such firm required to be made by this
Section. The Company and the Eligible Employee shall furnish such tax firm such
information and documents as the tax firm may reasonably request in order to
make its required determination. The tax firm will provide its calculations,
together with detailed supporting documentation, to the Company and the Eligible
Employee as soon as practicable following its engagement. Any good faith
determinations of the tax firm made hereunder shall be final, binding and
conclusive upon the Company and the Eligible Employee.  However, the Eligible
Employee shall have the final authority to make any good faith determination(s)
associated with the assumptions used by the tax firm in providing its
calculations, and such good faith determination by the Eligible Employee shall
be binding on the Company.

As a result of the uncertainty in the application of Sections 409A, 280G or 4999
of the Code at the time of the initial determination by the professional tax
firm described in this Section, it is possible that the Internal Revenue Service
(the “IRS”) or other agency will claim that an Excise Tax greater than that
amount, if any, determined by such professional firm for the purposes of this
Section is due (the “Additional Excise Tax”).   The Eligible Employee shall
notify the Company in writing of any claim by the IRS or other agency that, if
successful, would require payment of Additional Excise Tax.   The Eligible
Employee and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to payments made or
due to the Eligible Employee.  The Company shall pay all reasonable fees,
expenses and penalties of the Eligible Employee relating to a claim by the IRS
or other agency. In the event it is finally determined that a further reduction
would have been required under this Section to place the Eligible Employee in a
better after-tax position, the Eligible Employee shall repay the Company such
amount within thirty (30) days thereof in order to effect such result.

Section 6.

Right to Interpret and Administer Plan; Amendment and Termination.

(a)Interpretation and Administration.  Prior to the Closing, the Board shall be
the Plan Administrator and shall have the exclusive discretion and authority to
establish rules, forms, and procedures for the administration of the Plan and to
construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan and the
resolution of disputes under the Plan.  The rules, interpretations, computations
and other actions of the Board shall be binding and conclusive on all
persons.  Upon and after the Closing, the Plan will be interpreted and
administered in good faith by the Plan Administrator.  All actions taken by the
Plan Administrator in interpreting the terms of the Plan and administering the
Plan upon and after the Closing will be final and binding on all Eligible
Employees.  

(b)Amendment or Termination.  The Plan Administrator reserves the right to amend
or terminate this Plan at any time; provided, however, that no such amendment or
termination will apply to any Participant who would be adversely affected by
such amendment or termination unless such Participant consents in writing to
such amendment or termination. Any action amending or terminating the Plan or
any Designation Letter will be in writing and executed by a duly authorized
officer of the Company.

Section 7.

No Implied Employment Contract.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

149557199 v5

--------------------------------------------------------------------------------

Section 8.

Legal Construction.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.  

Section 9.

Claims, Inquiries and Appeals.

(a)Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative).  The Plan Administrator is:

Calithera Biosciences, Inc.

Board of Directors

343 Oyster Point Blvd, #200

South San Francisco, CA  94080

(b)Denial of Claims.  In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(1)the specific reason or reasons for the denial;

(2)references to the specific Plan provisions upon which the denial is based;

(3)a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4)an explanation of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the applicant’s right to bring a
civil action under Section 502(a) of ERISA following a denial on review of the
claim, as described in Section 10(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.  

149557199 v5

--------------------------------------------------------------------------------

(c)Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

Calithera Biosciences, Inc.

Board of Directors

343 Oyster Point Blvd, #200

South San Francisco, CA  94080

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d)Decision on Review.  The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period.  This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

(1)the specific reason or reasons for the denial;

(2)references to the specific Plan provisions upon which the denial is based;

(3)a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4)a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.

(e)Rules and Procedures.  The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit
claims.  The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial of benefits
to do so at the applicant’s own expense.

(f)Exhaustion of Remedies.  No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 9(a) above, (ii) has been
notified by the Plan Administrator that the

149557199 v5

--------------------------------------------------------------------------------

application is denied, (iii) has filed a written request for a review of the
application in accordance with the appeal procedure described in Section 9(c)
above, and (iv) has been notified that the Plan Administrator has denied the
appeal.  Notwithstanding the foregoing, if the Plan Administrator does not
respond to an Eligible Employee’s claim or appeal within the relevant time
limits specified in this Section 9, the Eligible Employee may bring legal action
for benefits under the Plan pursuant to Section 502(a) of ERISA.  

Section 10.

Basis of Payments to and from Plan.

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.

Section 11.

Other Plan Information.

(a)Employer and Plan Identification Numbers.  The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 27-2366329.  The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 500.

(b)Ending Date for Plan’s Fiscal Year.  The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

(c)Agent for the Service of Legal Process.  The agent for the service of legal
process with respect to the Plan is:

Calithera Biosciences, Inc.

343 Oyster Point Blvd, #200

South San Francisco, CA  94080

In addition, service of legal process may be made upon the Plan Administrator.

(d)Plan Sponsor.  The “Plan Sponsor” is:

Calithera Biosciences, Inc.

343 Oyster Point Blvd, #200

South San Francisco, CA  94080

(650) 870-1000

 

(e)Plan Administrator.  The Plan Administrator’s contact information is:

Calithera Biosciences, Inc.

Board of Directors

343 Oyster Point Blvd, #200

South San Francisco, CA  94080

(650) 870-1000

 

The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

149557199 v5

--------------------------------------------------------------------------------

Section 12.Statement of ERISA Rights.

Participants in this Plan (which is a welfare benefit plan sponsored by
Calithera Biosciences, Inc.) are entitled to certain rights and protections
under ERISA.  If you are an Eligible Employee, you are considered a participant
in the Plan and, under ERISA, you are entitled to:

(a)Receive Information About Your Plan and Benefits.

(1)Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(2)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description.  The Administrator may make a reasonable charge for the copies; and

(3)Receive a summary of the Plan’s annual financial report, if applicable.  The
Plan Administrator is required by law to furnish each Eligible Employee with a
copy of this summary annual report.

(b)Prudent Actions by Plan Fiduciaries.  In addition to creating rights for Plan
Eligible Employees, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan.  The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Eligible Employees and beneficiaries.  No one,
including your employer, your union or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA.

(c)Enforce Your Rights.  If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within thirty (30) days,
you may file suit in a Federal court.  In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d)Assistance with Your Questions.  If you have any questions about the Plan,
you should contact the Plan Administrator.  If you have any questions about this
statement or about your

149557199 v5

--------------------------------------------------------------------------------

rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.




149557199 v5

--------------------------------------------------------------------------------

Exhibit A

Calithera Biosciences, Inc.

Severance Benefit Plan

Designation as a Participant

To:                                              

Date:                                           

Calithera Biosciences, Inc. (the “Company”) has adopted the Calithera
Biosciences, Inc. Severance Benefit Plan (the “Plan”).  The Company is providing
you this letter to inform you that you have been designated as a Participant in
the Plan.  A copy of the Plan document is attached to this letter.  The terms
and conditions of your participation in the Plan are as set forth in the Plan
and this letter, which together constitute the Summary Plan Description for the
Plan.

By accepting participation, you represent that you have either consulted your
personal tax or financial planning advisor about the tax consequences of your
participation in the Plan, or you have knowingly declined to do so.  In
addition, you agree that by accepting participation in the Plan the severance
benefits set forth in your [offer letter] with the Company dated [_________]
(the “Prior Agreement”) shall automatically become null and void and of no
further force and effect and you shall have no further rights under the Prior
Agreement, effective as of the date set forth above.

Please return to the Company’s Vice President Finance a copy of this letter
signed by you and retain a copy of this letter, along with the Plan document,
for your records. To be eligible to participate in the Plan, you must sign this
letter within 10 days after being provided a copy.

 

 

Calithera Biosciences, Inc.:

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Participant:

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

By:

 

 

 

Date:

 

 

149557199 v5